FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LI WAN,                                          No. 13-72834

               Petitioner,                       Agency No. A089-978-325

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Li Wan, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture. We have jurisdiction under 8 U.S.C. §


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for substantial evidence the agency’s factual findings, Ren v.

Holder, 648 F.3d 1079, 1083 (9th Cir. 2011), and we grant the petition for review.

      The agency found Wan failed to present sufficient corroborating evidence to

meet his burden of proof to demonstrate eligibility for relief. Substantial evidence

does not support the agency’s finding. See Zhi v. Holder, 751 F.3d 1088, 1095

(9th Cir. 2014) (holding that the immigration judge erred in not providing the

petitioner notice that he was required to present the corroborative evidence referred

to in her decision or the opportunity to explain why it might be unavailable). Thus,

we grant the petition for review and remand Wan’s claims to the agency for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   13-72834